department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 conex-124655-11 o f f i c e o f t h e c h i e f c o u n s e l number release date uil the honorable james matheson u s house of representatives washington dc attention --------------------- dear mr matheson this letter responds to your inquiry dated may on behalf of ------------------------- -------- -------------------------------filed a lawsuit for a refund of federal_insurance_contributions_act fica_taxes on wages it paid for services that medical residents performed for periods ending before date -------------------------------is working with the department of justice to resolve the lawsuit and asked when the irs will pay its refund services students perform are excepted from fica_taxes sec_3121 of the internal_revenue_code the code the student fica exception applies only to services performed for an organization that has the status of a school_college_or_university scu and only if the student who performs the services is enrolled and regularly attends classes at that scu our long-held position is that the student fica exception does not apply to services that individuals performed as medical residents however in the wake of extensive litigation we made an administrative determination on date to accept the position that medical residents are excepted from fica_taxes based on the student exception for tax periods ending before date when new regulations clarifying this issue went into effect as a result of this administrative determination institutions that employed medical residents and the individual medical residents are eligible to receive refunds if covered under a timely filed fica refund claim -------------------------------has filed timely refund claims we intend to pay these claims as soon as possible however these claims are subject_to the same procedural requirements that apply to all fica refund claims employers file including certifications on the employee share of the fica tax and irs verification of the timeliness and the amount of the claim conex-124655-11 we have taken steps to make this refund process as efficient as possible these steps include processing all medical resident fica refund claims in one location and coordinating information with the social_security administration in addition this administrative decision entitles many employers to refunds over a ten-year period resulting in over forty claims one for each quarter the irs must process for many employers we will process all refund claims of an employer at one time the law provides that we will pay interest on the refunds sec_6611 of the code i understand --------------------------------concern with the timeline for processing the refund given the large number of claims we must process as well as the number of steps involved we are processing the refunds as quickly as possible i hope this information is helpful if you have questions please contact me at ------------ -------------or -----------------at ----- ------------- sincerely paul carlino branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
